[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             FEBRUARY 9, 2007
                                No. 06-13086                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

               D. C. Docket No. 00-00136-CR-ORL-31-DAB

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

SAMUEL M. EID,
a.k.a. Sammy,
a.k.a. Said Eid,

                                                         Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (February 9, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      H. Kyle Fletcher, counsel for Samuel M. Eid, has filed a motion to withdraw

on appeal supported by a brief prepared pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Eid’s conviction

and sentence are AFFIRMED.




                                           2